United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1937
                        ___________________________

                                   David I. Namer,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

                             United States of America,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: September 6, 2012
                           Filed: September 12, 2012
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.

                                   ____________

PER CURIAM.

    Federal inmate David Namer appeals the district court’s1 adverse grant of
summary judgment in his action brought under the Federal Tort Claims Act. Upon

      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
de novo review, see Meuir v. Greene Cnty. Jail Emps., 487 F.3d 1115, 1118 (8th Cir.
2007), we agree that summary judgment was proper for the reasons the district court
stated. To the extent Namer challenges any of the district court’s discovery rulings,
we conclude the court did not abuse its discretion. See id. at 1120. Accordingly, we
affirm the judgment. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-